DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US11001265B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are obvious variation of parent patent claims. 

Claims 1-20 of this application are patentably indistinct from claims 1-20 of prior art  Patent No. US11001265B2 (parent) with some claim language differences such as in claim 15 “a data storage device” cited on the instant application instead of “a vehicle” cited on the parent patent citation.

 A claim comparison of the parent patent and instant application clearly shows that there is no new or improved elements other than some of the  clerical textual differences:   
Independent claims 15 & 15 : 
Instant application Independent claim 15 preamble: “the controller comprising a processor coupled to a non-transitory computer readable medium storing instructions that, when executed by the processor, cause the controller to:”  however, 
the parent patent independent claim 15 preamble : “a vehicle”; 
Although , the two claims different statutory classes of subject matter, yet they are the same invention-type double patenting; it’s an obvious variation just drawn to a different class of invention for PHOSITA.
The dependent claims 2-7, 9-14 & 16-20 are also patentably indistinct claims.  
See below table for claim elements comparison;
Parent Patent No. US11/001,265. vs. instant application :17/317,713 claims comparison :  

Instant Case # 17/315,713 
(Publication #US2021/0269033)
Prior Art Patent No.:
 US11001265B2 (parent)
Title
SYSTEMS AND METHODS OF ADJUSTING OPERATING PARAMETERS OF A VEHICLE BASED ON VEHICLE DUTY CYCLES
Systems And Methods Of Adjusting Operating Parameters Of A Vehicle Based On Vehicle Duty Cycles
Applicant
Cummins Inc.
Cummins Inc.
Inventor
Yu, Chia-Siung
Yu, Chia-Siung
Date Filed
2021-05-10
2017-03-20
Priority Date:
08/28/2018
03/20/2017
Eff. F/Date
20160325
20160325



Remarks
Independent claim 1
Independent claim 1
Instant App. Broader /No patentable  distinction
An apparatus, comprising: a trim parameter circuit structured to receive a set of default trim parameters that are electronic operational parameters that control one or more operating points of a vehicle component or system;
An apparatus, comprising: a trim parameter circuit structured to receive a set of default trim parameters that are electronic operational parameters that control one or more operating points of a vehicle;

and a vehicle duty cycle circuit coupled to the trim parameter circuit, the vehicle duty circuit structured to:
and a vehicle duty cycle circuit operatively coupled to the trim parameter circuit, the vehicle duty circuit structured to:

receive operation data indicative of a duty cycle for the vehicle, wherein the duty cycle is a substantially repeatable set of vehicle or vehicle component operations for a particular event or for a predefined time period;
receive operation data indicative of a duty cycle for the vehicle, wherein the duty cycle is a substantially repeatable set of vehicle or vehicle component operations for a particular event or for a predefined time period;
Instant App  broader

determine one or more vehicle duty cycles for the vehicle based on the operation data; compare the determined one or more vehicle duty cycles to a population of vehicle duty cycles;
No patentable  distinction
identify a desired vehicle duty cycle from a population of vehicle duty cycles based on the operation data indicative of the duty cycle for the vehicle and on a desired operating parameter of the vehicle;
identify a desired vehicle duty cycle from the population of vehicle duty cycles for each of the one or more identified vehicle duty cycles based on a desired operating parameter of the vehicle;

receive a set of trim parameters associated with the desired vehicle duty cycle;
receive a set of trim parameters associated with each desired vehicle duty cycle;
No patentable  distinction
and control the one or more operating points of the vehicle component or system in accordance with the set of trim parameters.
and control the one or more operating points of the vehicle in accordance with the desired operating parameter of the vehicle based on the set of trim parameters.




Claim 8
Claim 8 

A method, comprising: receiving, by a controller of a vehicle, operation data indicative of a duty cycle for the vehicle, wherein the duty cycle is a substantially repeatable set of vehicle or vehicle component operations for a particular event or for a predefined time period;
A method, comprising: receiving, by a controller of an engine of a vehicle, operation data indicative of a duty cycle for the vehicle, wherein the duty cycle is a substantially repeatable set of vehicle or vehicle component operations for a particular event or for a predefined time period;


determining, by the controller, one or more vehicle duty cycles for the vehicle based on the operation data; comparing, by the controller, the determined one or more vehicle duty cycles to a population of vehicle duty cycles;
No patentable  distinction
identifying, by the controller, a desired vehicle duty cycle from a population of vehicle duty cycles based on the operation data indicative of the duty cycle for the vehicle and on a desired operating parameter of the vehicle;
identifying, by the controller, a desired vehicle duty cycle from the population of vehicle duty cycles for each of the one or more determined vehicle duty cycles based on a desired operating parameter of the vehicle;
Instant App. broader
receiving, by the controller, a set of trim parameters that are electronic operational parameters associated with the desired vehicle duty cycle; and controlling, by the controller, one or more operating points of the vehicle based on the set of trim parameters.
receiving, by the controller, a set of trim parameters that are electronic operational parameters associated with each desired vehicle duty cycle; and controlling, by the controller, the one or more operating points of the vehicle in accordance with the desired operating parameter of the vehicle based on the set of trim parameters.




Claim 15
Claim 15

A system, comprising:
A vehicle, comprising:
Instant App. broader
a controller coupled to an engine,
a controller operatively coupled to an engine,
No patentable  distinction
the controller comprising a processor coupled to a non-transitory computer readable medium storing instructions that, when executed by the processor, cause the controller to:
the controller structured to:

receive operation data indicative of a duty cycle for a vehicle, wherein the duty cycle is a substantially repeatable set of vehicle or vehicle component operations for a particular event or for a predefined time period;
receive operation data indicative of a duty cycle for the vehicle, wherein the duty cycle is a substantially repeatable set of vehicle or vehicle component operations for a particular event or for a predefined time period;


determine one or more vehicle duty cycles for the vehicle based on the operation data; compare the determined one or more vehicle duty cycles to a population of vehicle duty cycles;
No patentable  distinction
identify a desired vehicle duty cycle from the population of vehicle duty cycles based on the received operation data indicative of the duty cycle for the vehicle and on a desired operating parameter of the vehicle;
identify a desired vehicle duty cycle from the population of vehicle duty cycles for each of the one or more determined vehicle duty cycles based on a desired operating parameter of the vehicle;
Instant App. broader
receive a set of trim parameters that are electronic operational parameters associated with the desired vehicle duty cycle; and control one or more operating points of the vehicle based on the set of trim parameters.
receive a set of trim parameters that are electronic operational parameters associated with each desired vehicle duty cycle; and control the one or more operating points of the vehicle in accordance with the desired operating parameter of the vehicle based on the set of trim parameters.



 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jalal C CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jalal C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665